I concur in the judgment of affirmance. I also concur in the opinion of the chief justice, except that part thereof which treats of implied malice, — as to which I express no opinion. At all events, on the trial of a defendant on a charge of an attempt to commit murder, it is not improper for the court to tell the jury what murder is; and the court carefully instructed the jury that the defendant could not be convicted, unless the act charged was done "with the intention of taking away the life of the prosecuting witness."
Garoutte, J., Harrison, J., and Temple, J., concurred in the concurring opinion.